ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                       )
                                                    )
Sulphur Springs Valley Electric Cooperative, Inc.   )   ASBCA Nos. 59802, 59856
                                                    )              60016,60306
                                                    )              60486
                                                    )
Under Contract No. W9124A-04-C-001 l                )

APPEARANCES FOR THE APPELLANT:                          Brett W. Johnson, Esq.
                                                        Colin P. Ahler, Esq.
                                                        Jason Ebe, Esq.
                                                         Snell & Wilmer LLP
                                                         Phoenix, AZ

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        Frank A. March, Esq.
                                                         Trial Attorney

                              ORDER OF DISMISSAL

       By motion filed on 4 April 2017, appellant has moved for dismissal of these
appeals, with prejudice, pursuant to a settlement agreement reached during a mediation
with the undersigned. Accordingly, these appeals are dismissed from the Board's
docket with prejudice.

      Dated: 6 April 2017

                                                 J.ltifuJPROUTY
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59802, 59856, 60016,
60306, 60486, Appeals of Sulphur Springs Valley Electric Cooperative, Inc., rendered
in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals